1/20/2020 RQALW.08L ConxerO CBF Z-éRoUs— Pine taniecautl cnc —SRahec HOBOOVaKo-PPatipat decisioR aid—Failure touse. ff |
RCW 7.70.060

Consent form—Contents—Prima facie evidence—Shared decision making—Patient
decision aid—Failure to use.

(1) If a patient while legally competent, or his or her representative if he or she is not competent,
signs a consent form which sets forth the following, the signed consent form shall constitute prima facie
evidence that the patient gave his or her informed consent to the treatment administered and the patient
has the burden of rebutting this by a preponderance of the evidence:

(a) A description, in language the patient could reasonably be expected to understand, of:

(i) The nature and character of the proposed treatment;

(it) The anticipated results of the proposed treatment;

(ili) The recognized possible alternative forms of treatment; and

(iv) The recognized serious possible risks, complications, and anticipated benefits involved in the
treatment and in the recognized possible alternative forms of treatment, including nontreatment;

(b) Or as an alternative, a statement that the patient elects not to be informed of the elements set
forth in (a) of this subsection.

(2) If a patient while legally competent, or his or her representative if he or she is not competent,
signs an acknowledgment of shared decision making as described in this section, such
acknowledgment shall constitute prima facie evidence that the patient gave his or her informed consent
to the treatment administered and the patient has the burden of rebutting this by clear and convincing
evidence. An acknowledgment of shared decision making shall include:

(a) A statement that the patient, or his or her representative, and the health care provider have
engaged in shared decision making as an alternative means of meeting the informed consent
requirements set forth by laws, accreditation standards, and other mandates;

(b) A brief description of the services that the patient and provider jointly have agreed will be
furnished;

(c) A brief description of the patient decision aid or aids that have been used by the patient and
provider to address the needs for (i) high-quality, up-to-date information about the condition, including risk
and benefits of available options and, if appropriate, a discussion of the limits of scientific knowledge
about outcomes; (ii) values clarification to help patients sort out their values and preferences; and (iii)
guidance or coaching in deliberation, designed to improve the patient's involvement in the decision
process;

(d) A statement that the patient or his or her representative understands: The risk or seriousness
of the disease or condition to be prevented or treated; the available treatment alternatives, including
nontreatment; and the risks, benefits, and uncertainties of the treatment alternatives, including
nontreatment; and

(e) A statement certifying that the patient or his or her representative has had the opportunity to
ask the provider questions, and to have any questions answered to the patient's satisfaction, and
indicating the patient's intent to receive the identified services.

(3) As used in this section, "shared decision making" means a process in which the physician or
other health care practitioner discusses with the patient or his or her representative the information
specified in subsection (2) of this section with the use of a patient decision aid and the patient shares with
the provider such relevant personal information as might make one treatment or side effect more or less
tolerable than others.

(4)(a) As used in this section, "patient decision aid" means a written, audiovisual, or online tool
that provides a balanced presentation of the condition and treatment options, benefits, and harms,
including, if appropriate, a discussion of the limits of scientific knowledge about outcomes, for any
medical condition or procedure, including abortion as defined in RCW 9.02.170 and:

(i)(A) That is certified by one or more national certifying organizations recognized by the medical
director of the health care authority; or

https://app.leg.wa.gov/rew/default.aspx?cite=7.70.060 2
1/20/2020 REMEW.062 Conse OBEA-drends—Diore tsrkoevelénea—Frkedld@B¥O Ova 1o-FPaupat PecicA aid—Failure to use.

(B) That has been evaluated based on the international patient decision aid standards by an
organization located in the United States or Canada and has a current overall score satisfactory to the
medical director of the health care authority; or

(i) That, if a current evaluation is not available from an organization located in the United States or
Canada, the medical director of the health care authority has independently assessed and certified based
on the international patient decision aid standards.

(b) The health care authority may charge a fee to the certification applicant to defray the costs of
the assessment and certification under this subsection.

(5) Failure to use a form or to engage in shared decision making, with or without the use of a
patient decision aid, shall not be admissible as evidence of failure to obtain informed consent. There shall
be no liability, civil or otherwise, resulting from a health care provider choosing either the signed consent
form set forth in subsection (1)(a) of this section or the signed acknowledgment of shared decision
making as set forth in subsection (2) of this section.

[2012 c 101 § 1; 2007 c 259 § 3; 1975-'76 2nd ex.s. c 56 § 111]
NOTES:

Severability—Subheadings not law—2007 c 259: See notes following RCW 41.05.033.
Severability—1975-'76 2nd ex.s. c 56: See note following RCW 4.16.350.
Minors
access to personal records: RCW 42.48.020.
liability of provider: RCW 26.09.310.
mental health treatment: Chapter 71.34 RCW.
sexually transmitted diseases: RCW 70.24.1110.

Records, rights: RCW 70.02.130.

https://app.leg.wa.gov/rcw/default.aspx?cite=7.70.060 2/2
